Citation Nr: 1233279	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  05-12 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a compensable evaluation for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied a compensable evaluation for malaria.  The Veteran timely appealed that denial.

The Veteran requested a Board hearing before a Veterans Law Judge in his April 2005 substantive appeal, VA Form 9; he was scheduled for that hearing before the Board in September 2011.  The Veteran failed to appear for that hearing and he has not asserted good cause for failing to appear.  Thus, the Board deems his hearing request withdrawn and will proceed without the benefit of a hearing at this time.  See 38 C.F.R. § 20.702(d) (2011).

This case was last before the Board in October 2011, when it was remanded for further development.  That development having been completed, the case has been returned to the Board at this time for further appellate review.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2012 correspondence, the Veteran indicated that he had received treatment at the Perry Point VA Medical Center, and those records do not appear to have been obtained and associated with the claims file.  Thus, the Board finds that a remand is necessary in order to obtain those records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

In November 2011, the Veteran underwent a VA examination for his malaria.  In that examination, the Veteran was found to have no residuals of malaria and not found to have had any cerebral malaria.  The Board, however, notes that in previous VA treatment records, the Veteran stated that he had chronic fatigue due to malaria "spells" that happened from time to time.  The VA examiner did not discuss any such fatigue as a potential residual of malaria, and thus, the Board finds that a remand is necessary in order to clarify the examiner's opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Perry Point VA Medical Center, including any treatment the Veteran has had at that facility since his discharge from service, and associate those documents with the claims file.

2.  Obtain any relevant VA treatment records from the Washington DC VA Medical Center since August 2007, Beckley VA Medical Center since January 2008, and Salem VA Medical Center, or any other records from any VA medical facility that may have treated the Veteran, since July 2008 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his malaria, to include any ongoing treatment with Dr. P.E.J. which are not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

4.  Furnish the Veteran's claims file to the November 2011 VA examiner in order to provide an addendum to the November 2011 VA examination report.  The examiner should specifically state in his addendum that he has reviewed the entire claims file, including this REMAND order as well as his previous VA examination report.

Following review of the claims file, the examiner should clarify whether the Veteran has any residuals or sequalae related to his malaria, including discussing the Veteran's lay evidence that he has "malaria spells" and chronic fatigue.  

The examiner should additionally discuss whether the Veteran's symptomatology is related to his malaria residuals (if such exist) or some other medical condition that he has, such as hepatitis C.  The examiner should attempt to separate any such symptoms and to indicate which condition they are associated with.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

If the November 2011 VA examiner is unavailable, an examiner of similar qualifications can render an addendum which addresses the above.  

If either the November 2011 examiner or any subsequent examiner cannot opine to the above without examination of the Veteran, then one should be scheduled and afforded to him.  If such is necessary, then the examiner should specifically address the above in the examination report in addition to any other appropriate findings.

5.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for increased evaluation of his malaria.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


